          Case 1:21-cv-04481-VEC Document 9 Filed 09/10/21 PageUSDC
                                                                1 of 2 SDNY

                             MEMO ENDORSED                     DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 




                                                                             September 10, 2021
VIA ECF
The Honorable Valerie E. Caproni
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                      Re:    Thorne v. Eka's Flowers Inc.,
                             Case No.: 1:21-cv-4481
Dear Judge Caproni,

        The undersigned represents Braulio Thorne, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above referenced matter against Defendant, Eka's Flowers
Inc., (“Defendant”). Pursuant to Your Honor’s Individual Rule 2.C, the undersigned respectfully
requests that the Initial Conference currently scheduled for September 17, 2021 at 10:00 AM
(Dkt. 6) be adjourned for 30 days because the Defendant has not yet answered or appeared in this
Action. The undersigned sincerely apologizes for the lateness of this request, however in the
interest of fairness to the Defendant, we would like to grant them additional time to appear so
that they can properly be represented in this matter. The undersigned has been in contact with an
employee for the Defendant and we were informed the Defendant will be contacting us shortly.
This is the Plaintiff’s first request for an adjournment in this matter. The undersigned proposes
the following dates, October 8, 2021, October 15, 2021, October 22, 2021, October 29, 2021 and
Novmeber 5th, 2021.

       Additionally, the Complaint was filed on May 18, 2021 (Dkt. 1) and the Defendant was
served May 26, 2021 (Dkt.7), therefore the undersigned respectfully requests the deadline for the
Defendant to Answer be extended until October 25, 2021 to allow the Defendant to retain
counsel and appear in this matter.

                                                                         Respectfully submitted,
             Case 1:21-cv-04481-VEC Document 9 Filed 09/10/21 Page 2 of 2




                                                                      GOTTLIEB & ASSOCIATES

                                                                       /s/Michael A. LaBollita, Esq.
                                                                          Michael A. LaBollita, Esq.




$SSOLFDWLRQ'(1,('7KHLQLWLDOSUHWULDOFRQIHUHQFHZLOOSURFHHGRQWKHGDWHVFKHGXOHG'XHWRDFRQIOLFWLQ
WKH&RXUW VFDOHQGDUWKHFRQIHUHQFHLVDGMRXUQHGE\DKDOIKRXU7KHFRQIHUHQFHZLOOEHKHOGRQ)ULGD\
6HSWHPEHUDW$0

7KHFRQIHUHQFHZLOOEHKHOGUHPRWHO\$OOSDUWLHVDQGDQ\LQWHUHVWHGPHPEHUVRIWKHSXEOLFPXVWDWWHQGE\
GLDOLQJXVLQJWKHDFFHVVFRGHDQGWKHVHFXULW\FRGH$OODWWHQGHHVDUHDGYLVHG
WRPXWHWKHLUSKRQHVZKHQQRWVSHDNLQJDQGWRVHOILGHQWLI\HDFKWLPHWKH\VSHDN5HFRUGLQJRUUHEURDGFDVWLQJ
WKHSURFHHGLQJLVVWULFWO\SURKLELWHGE\ODZ

3ODLQWLIIPXVWVHUYHWKLVHQGRUVHPHQWRQ'HIHQGDQWDQGILOHSURRIRIVHUYLFHRQWKHGRFNHWE\QRODWHUWKDQ
7XHVGD\6HSWHPEHU

SO ORDERED.



                  'DWH 6H
                  'DWH6HSWHPEHU
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
